Soule, J.
The chief purpose of the statutes regulating the keeping of dogs is to prevent sudden and dangerous assaults upon persons, the worrying, wounding and killing of neat cattle, sheep and lambs, and other injuries occasioned by dogs, as well as to afford means for ascertaining the owners and making them liable for the mischief done by their dogs, and for ridding society of a nuisance, by providing for the killing of unlicensed dogs. Blair v. Forehand, 100 Mass. 136. Cummings v. Perham, 1 Met. 555. In order that the statute should not fail to accomplish this purpose in full, it is important that the description which the owner is required, by the St. of 1867, c. 130, § 1, to give to the clerk of the town, should be so definite and accurate as to furnish the means of identifying the dog which the license protects. As the statute requires the owner or keeper to cause his dog to be described, as well as licensed and registered, it would not be complied with by a license to keep a “ male dog," without any description as to color, marks, name or other characteristics by which the dog intended could be distinguished from other male dogs. Still less can a license to keep a yellow and white dog named “ Dime,” give authority to keep a black Newfoundland dog named “Nigg.” To hold otherwise would be to make the statute nugatory, so far as it requires the dog to be described, and would make it necessary to hold that a license for a spaniel or a lapdog would authorize the keeping of a mastiff or a bloodhound. It was the duty of the owner of the dog. whether acting in person or by an agent, to see that the animal was properly described to the town clerk, and in the license, so that no difficulty should arise in identifying it. The defendant was not; entitled to the rulings which were refused by the courts and the rmings given were sufficiently favorable to him.
Exceptions overruled.